Citation Nr: 1016824	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture, left fibula with left knee involvement.

2.  Entitlement to service connection for right leg disorder, 
as secondary to service-connected residuals, fracture, left 
fibula with left knee involvement.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1957 to 
September 1960.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for both 
bilateral hearing loss and a right leg disorder and which 
continued the 20 percent evaluation for residuals, fracture 
left fibula with left knee involvement.  

The issue of service connection for right leg disorder, as 
secondary to service connected residuals, fracture, left 
fibula is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, fracture left 
fibula with left knee involvement is currently productive of 
impairment of the tibia and fibula characterized by no more 
than moderate knee or ankle disability.

2.  Bilateral hearing loss was not manifested during service 
or within one year of service, and is not otherwise related 
to such service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals, fracture, left fibula with left knee 
involvement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Code 5262 (2009).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation - Left Tibia

The Veteran in this case seeks an increased rating for 
service-connected residuals, fracture, left fibula with left 
knee involvement.  Disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  Additionally, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2009); see also Francisco v. Brown, 17 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2009); see also 38 C.F.R. § 4.45 (2009).

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Veteran filed his current claim in August 2005.  That he 
experiences joint pain throughout his body is well documented 
in the record.  An August 2005 VA "PACT" reassessment 
included the observation that he used a wheeled walker due to 
a back disorder.  The Board notes that the Veteran is not 
service-connected for any aspect of his back.

In October 2005 the Veteran was afforded a VA joints 
examination.  The claims file was reviewed.  The Veteran 
described the pain in his left leg as 7/10 and reported 
locking, weakness, stiffness, swelling, instability, and lack 
of endurance.  The Veteran also reported flare-ups of pain 
with prolonged standing or walking, about every other day, 
that lasts for about 10 minutes.  The examiner noted the 
Veteran used a cane, corrective shoes, a wheelchair, and a 
walker and that he had limited normal daily activities.  Upon 
objective examination, the examiner found the Veteran's range 
of motion to be 0 to 120, active and passive limited by body 
habitus.  The examiner found stability, a normal McMurray's 
test; pain was noted with extension sitting at 20 degrees, 
with repetitive and resisted motion.  Gait was slow with the 
aid of his walker.  There was no anklyosis.  An x-ray study 
found mild narrowing of the medial compartment joint space of 
the left knee.  The examiner reached the diagnosis of 
degenerative joint disease of the knee. 

In February 2007 the Veteran was afforded another VA joints 
examination.  The claims file was reviewed.  The Veteran 
reported pain at a level of 8/10, stiffness, swelling but no 
instability.  The Veteran now uses an electric scooter.  He 
was not employed and required some assistance in his daily 
activities.  Upon objective examination, the examiner found 
the left knee tender anterior patellar, protuberance of the 
tibial tubercle, which the examiner identified as Osgood-
Schlatter disease and that the range of motion lacked 10 
degrees of extension, with pain at the end range and flexion 
limited to 95 degrees and painful at that point.  The range 
of motion remained the same after three repetitions, with 
pain.  There was no pedal edema; Lachman and McMurray's tests 
were negative and mild to moderate mediolateral instability, 
with guarding of movement.

A March 2007 NUR Acute Care evaluation included a risk 
assessment scale, which noted the Veteran walked occasionally 
and his mobility was slightly limited.

The Veteran was afforded another VA joints examination in 
October 2009 regarding his left leg.  Again, the claims file 
was reviewed and the 2005 x-ray study finding degenerative 
joint disease in the left knee was noted.  The examiner noted 
the Veteran's employment history that the Veteran developed 
severe arthritis in his neck which limited his range of 
motion and caused him to quit his job as a truck driver.  The 
Veteran complained of pain, residual aching and stiffness, 
without acute instability.  The examiner noted no heat, 
redness, swelling or tenderness, and that the Veteran took no 
pain medicine for his knee pain and had had no acute flare-up 
in the previous 12 months that were incapacitating.  The 
Veteran used a wheelchair for ambulation due to severe back 
pain with pseudoclaudication associated with spinal stenosis; 
therefore the Veteran's weight limiting activity as far as 
walking or standing was due to his back, not his knee.  The 
range of motion for his left knee was 0 to 120 and there was 
objective evidence of pain during active range at flexion of 
120 degrees.  The examiner found stability in tact, the 
Veteran walked with a wide gait, and there was no additional 
limitation after three repetitions. 

Pursuant to applicable law and regulation, a 20 percent 
evaluation requires demonstrated evidence of impairment of 
the tibia and fibula, with moderate knee or ankle disability, 
while a 30 percent evaluation requires "marked" knee or 
ankle disability.  38 C.F.R. § 4.71a and Part 4, Code 5262 
(2009).

The Board finds the 20 percent evaluation currently in effect 
for the Veteran's service-connected residuals, fracture, left 
fibula with knee involvement is appropriate, and an increased 
evaluation is not warranted.  This is particularly the case 
given the fact that, based on the entire evidence of record, 
the predominant characteristic of the Veteran's service-
connected residuals of fracture is pain and his limitations 
continue to be attributed to a non-service-connected back 
disability.  Significantly, while the Veteran complained of 
pain and pain was objectively noted, during the most current 
examination (October 2009) the range of motion was 0 to 120 
with stability in tact.  Additionally, by history the 
Veteran's range of motion has been productive of no more than 
extension lacking 10 degrees with flexion to 95 degrees.  The 
examiner noted no tenderness with negative heat, redness, or 
swelling.  

Based on the aforementioned, it is clear that, as a result of 
the Veteran's service-connected residuals, fracture, left 
fibula with knee involvement, the Veteran has experienced a 
moderate disability, though not marked.  Under the 
circumstances, an increased evaluation for such disability is 
not in order.

The Veteran has presented argument that his service-connected 
residuals of fracture have become worse; however, as of the 
time of the most recent VA orthopedic examination in October 
2009, the Veteran was now using a scooter because of his 
severe back disability, which remained not service connected.  

The Veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected left leg disabilities warrant 
more than the separately assigned 20 percent evaluation, the 
Board finds that the medical examinations and opinions do not 
establish that the Veteran has any more than moderate 
functional impairment of the left fibula.

As well, the Board finds that while the evidence shows some 
limitation in the Veteran's range of motion, the evidence 
does not support a higher rating under Diagnostic Code 5260 
or a separate rating under Diagnostic Code 5261.  A higher 
rating is also not warranted under Diagnostic Code 5003 
because there is no showing that the Veteran has involvement 
of 2 or more major joints or 2 or more minor joints with 
occasional incapacitating exacerbations.  See Representative 
Statement, February 2010.  Though the right knee has been 
found to have degenerative joint disease, the Veteran is only 
service connected for the residuals, fracture, left fibula 
with knee involvement.

Additionally, the Board has also considered whether the 
evidence supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In this regard, the Board notes the Veteran's continuing 
complaints of pain, stiffness, and weakness associated with 
his left knee.  When considering these subjective complaints 
together with the objective medical evidence described above, 
the Board finds that the Veteran's disability most closely 
approximates the 20 percent evaluation.  There is no 
indication that pain due to the Veteran's disability has 
caused functional loss greater than that contemplated by the 
20 percent evaluation currently assigned.  See Johnson, 
supra.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 
5257, the Board notes that the Veteran's symptoms overall do 
not show left knee recurrent subluxation or lateral 
instability, so as to warrant the assignment of a compensable 
evaluation.  The October 2009 as well as the 2007 VA 
examiners found stability intact, with Lachman's and McMurray 
test results being negative.  Thus, a rating in this regard 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Regarding other diagnostic codes of the knee and leg, the 
Board notes that they are simply not applicable to the 
Veteran's service-connected disability.  It is neither 
contended nor shown that the Veteran's service-connected 
disability involves ankylosis of the knee (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, 
Diagnostic Codes 5256, 5258, 5259, and 5263 do not support 
the Veteran's claim.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomotology 
attributable to his service-connected residuals of fracture 
have remained relatively stable.  In any case, based on a 
review of the entire evidence of record, the Board is of the 
opinion that, throughout the time period that the Veteran's 
increased rating claims have been pending, symptomatology 
attributable to his left leg disability have not undergone 
varying and distinct levels of severity.

The preponderance of the evidence is against a finding that 
the service-connected residuals, fracture, left fibula, with 
knee involvement, warrants a higher disability rating for the 
reasons stated above.  The benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

In this instance, the Veteran's moderate left knee disability 
is clearly accounted for in Diagnostic Code 5262.  The Board 
finds this Diagnostic Code adequately address the Veteran's 
symptoms and the assigned 20 percent rating is appropriate.

The Board notes that the Veteran is not employed and uses a 
motorized scooter or wheelchair; however the Veteran himself 
attributed his inability to work as a truck driver to his 
neck arthritis, which is not service connected, and the 
record indicates the scooter is needed for the Veteran's 
severe back disability, which is also not service connected.  
Any impairment in daily living is found to be contemplated in 
the award of the 20 percent schedular evaluations.  
Additionally, there is no evidence of record suggesting that 
the Veteran's residuals of left fibula fracture have resulted 
in any hospitalization.  The evidence in this case does not 
show that the manifestations of the Veteran's service-
connected disability have rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  There is no indication of such 
unusual or exceptional circumstances such as to warrant a 
remand for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
affirmed sub nom. Thun v. Shinseki, -- F.3d -- No. 2008-7135 
(Fed. Cir. July 17, 2009).  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case. 

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Discussion - Bilateral Hearing Loss

A review of the Veteran's service treatment records finds no 
complaint or treatment for bilateral hearing loss.  His 1960 
separation examination found his hearing clinically normal 
following a 15/15 score on whisper test.

The Veteran filed his first claim, for other disabilities, in 
October 1990.  In December 1990 he was afforded a VA general 
medical examination.  The examiner indicated in the negative 
for hearing loss.

The Veteran filed another claim in March 1994 for other 
disabilities, but he did not claim hearing loss.  

VA treatment reports in the claims file contain a November 
2001 primary care evaluation during which the Veteran 
complained of hearing loss.  He was referred to audiology for 
a December 2001 consultation.  In that consultation, the 
audiologist noted the Veteran complained of difficulty 
understanding speech in noise and occasionally on the 
telephone.  The Veteran had noise exposure to engines in 
service and to construction equipment post-service.  
Following audiometric testing, the audiologist found moderate 
high frequency sensorineural hearing loss bilaterally and 
attributed this hearing loss to noise exposure, though the 
audiologist did not specify whether the noise exposure was in 
service or post service.  A February 2002 consultation noted 
the Veteran had received hearing aids.

The Veteran filed his current claim seeking service 
connection for hearing loss in August 2005.  There are no 
medical reports of regular treatment in the record.  

The Veteran was afforded a VA audiology examination in 
February 2008.  The examiner reviewed the service treatment 
reports and noted the lack of service audiograms and that the 
earliest VA testing was in 2001.  The audiologist noted the 
Veteran reported a gradual hearing loss of unknown cause and 
onset.  After childhood ear infections, his in-service noise 
exposure consisted of being a machine gunner.  Post-service 
noise exposure consisted of his work of 40 years installing 
overhead doors with power tools.

On the authorized audiological evaluation in February 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
60
60
LEFT
20
20
25
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The examiner found bilateral sensorineural hearing loss.  
While the audiologist noted there were no in-service 
audiograms, because of the relatively recent onset of 
complaints of hearing loss, the VA audiologist opined it was 
less likely than not that the hearing loss was related to 
military noise. 

The preponderance of the evidence weighs against the 
Veteran's claim.  The competent and credible evidence does 
not create a nexus between the Veteran's service and current 
hearing loss disability.  

The February 2008 VA examiner made a negative opinion 
regarding the etiology of the hearing loss.  This negative 
opinion is the only medical opinion regarding etiology in the 
claims file. 

The Board finds that the February 2008 VA examination is 
sufficient and that the VA examiner's opinion is competent, 
probative, and persuasive.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The examiner reviewed the VA treatment reports 
of record, noted the Veteran's subjective statements, and 
conducted an objective evaluation of his hearing.  The 
examiner inquired about the impact of the Veteran's audio 
ability on his daily life and occupation.  

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, and he is competent to report 
symptoms of decreased hearing.  A lay person is competent to 
testify as to observable symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, the Veteran is not 
competent to etiologically relate his bilateral hearing loss 
to service; see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
The Board finds the etiology of sensorineural hearing loss to 
be too complicated to lend itself to lay opinion.  

Regarding the Veteran's assertions with respect to continuity 
of symptoms since service, the Board notes that the Veteran 
was afforded a general VA medical examination in December 
1990 and that examiner found no hearing loss and the Veteran 
did not seek service connection for a hearing loss 
disability, though he submitted claims for other 
disabilities. 

Indeed, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
continuity of symptoms has not been established, either 
through the competent medical evidence or through the 
Veteran's contentions.  The Veteran's contention that he has 
suffered hearing loss since service is contradicted by the 
1990 general VA medical examination findings and by his 
assertion during the February 2008 VA audiology examination 
that his hearing loss was gradual with an unknown onset.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements 
of the veteran if rebutted by the overall weight of the 
evidence).  The first complaint in the record of hearing loss 
was in 2001, some 40 years after service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the VA medical 
examiner, in the only pertinent medical opinion of record, 
opined that the Veteran's bilateral hearing loss was less 
likely than not related to service. 

In this case, the preponderance of the evidence of record is 
against the Veteran's claim for service connection for 
bilateral hearing loss and the benefit-of-the-doubt rule is 
not applicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2005 letter.  In the letter, the 
Veteran was informed of the evidence necessary to 
substantiate the claim for service connection, secondary 
service connection, and an increased evaluation.  The letter 
informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions. 
  
As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  While 
no letter informed the Veteran of the type of evidence 
necessary to establish a disability rating and effective date 
for the hearing loss disability on appeal, the issue is moot 
as service connection has been denied for bilateral hearing 
loss.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records.  VA did obtain VA outpatient treatment 
records and the Veteran did not indicate any private 
treatment records.  The Veteran was also afforded VA 
examinations in connection with his hearing loss claim.  See 
VA examination report dated in February 2008.  The VA 
examination and opinion are adequate for adjudicative 
purposes.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the bilateral hearing loss claim. 
 The evidence of record provides sufficient information to 
adequately evaluate the hearing loss claim, and the Board is 
not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim for an increased rating for his 
left fibula, the RO sent a letter to the Veteran in August 
2005 with the VCAA notice requirements for his increased 
rating claim, and then another letter in May 2008.  In the 
letters, the Veteran was informed that the evidence necessary 
to substantiate the claim for increased evaluation would be 
evidence showing that his disability was worse than the 
current evaluation contemplates.  The letter also informed 
the Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on 
his employment and daily life, which can also be 
substantiated by sending statements from other individuals 
who are able to describe in what manner the disabilities have 
become worse.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him. 

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records and the 
Veteran did not identify any private medical records.  The 
Board notes that the evidence of record indicated that the 
Veteran had applied for benefits from the Social Security 
Administration (SSA).  The SSA determination letter, dated 
May 1996, and available underlying documents, were added to 
the record in September 2006.  The Veteran was also provided 
VA examinations in connection with his increased rating 
claim, which are found to be adequate for rating purposes. 
 The examiners reviewed the Veteran's medical history, 
recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that 
the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the increased rating claim for the 
Veteran's left fibula fracture.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.   


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture, left fibula with left knee involvement 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

In his August 2005, the Veteran sought service connection for 
his "right leg condition" as secondary to his already 
service-connected residuals of fracture, left fibula.  

During the October 2005 VA joints examination the Veteran 
complained of right knee pain with an onset of 3 to 4 years 
prior.  After finding degenerative joint disease in both 
knees, the examiner addressed the issue of whether the right 
knee problems was related to the Veteran's left leg by 
opining that there was no evidence in orthopedics that a 
problem in one extremity "causes" a problem in another 
extremity.  As well, the August 2009 VA examiner following 
the VA joints examination opined that the right knee 
condition was not "caused" by the residuals of left fibula 
fracture because, in essence, the Veteran only began 
complaining about his right knee a few years ago.  Neither of 
these opinions is sufficient. 

Service connection on a secondary basis includes aggravation, 
and the contribution of the service-connected disorder to the 
nonservice-connected disorder does not need to be a 
contemporary "cause" for service connection to be 
warranted.  38 C.F.R. § 3.310.  As such, the Board concludes 
that a new VA examination, complete with new nexus opinion, 
is required.

It is well settled that service connection may be established 
on a secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
VAMC Temple regarding the Veteran dated 
January 2008 to the present and include 
them in the record.

2.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 and Supp. 2009) are fully 
complied with and satisfied.  

	     3.  Afford the Veteran an orthopedic 
examination.  In conjunction with the 
examination, the claims folder, in 
particular this remand must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place must be 
included in the report.  All indicated 
tests and studies, to include X-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
examiner should review the results of any 
testing prior to completing the report.

a.  With respect to the right knee, the 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should discuss the nature and 
extent of any right knee disorder, if 
present, and then address the following:

a.  Whether the service-connected 
residuals of fracture, left fibula, 
aggravates the right knee disorder.  

b.  The Board notes that a January 1998 VA 
treatment entry noted the Veteran's left 
leg was shorter than his right leg.  If 
this is still found, the examiner is asked 
to comment on whether this difference is 
leg length has contributed to any found 
aggravation of the right knee by the 
service-connected residuals of left fibula 
fracture.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
both the service connection claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement 
of the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his representative 
an appropriate SSOC containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other legal 
precedent

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


